






FOURTH AMENDED AND RESTATED REVOLVING PROMISSORY NOTE


Omaha, Nebraska                                        $1,000,000.00
Note Date: August 26, 2011 Maturity Date: April 1, 2012


On or before April 1, 2012, HIGHWATER ETHANOL, LLC ("BORROWER"), promises to pay
to the order of First Bank & Trust ("BANK") in care of FIRST NATIONAL BANK OF
OMAHA at its headquarters in Omaha, Nebraska and in its capacity as the
ADMINISTRATIVE AGENT for the BANKS under the AGREEMENT (as defined below), the
principal sum hereof, which shall be One Million and No/100 Dollars
($1,000,000.00) or so much thereof as may have been advanced by BANK and shown
on the records of the ADMINISTRATIVE AGENT to be outstanding under this FOURTH
AMENDED AND RESTATED REVOLVING PROMISSORY NOTE ("REVOLVING PROMISSORY NOTE").
Interest on the principal balance from time to time outstanding will accrue at
the rate provided for in the AGREEMENT, adjusting as provided for in the
AGREEMENT. This REVOLVING PROMISSORY NOTE amends and restates that certain THIRD
AMENDED AND RESTATED REVOLVING PROMISSORY NOTE dated February 26, 2011 executed
in favor of and delivered to BANK, but is not a novation thereof. Interest shall
be calculated on the basis of a 360-day year, counting the actual number of days
elapsed. Interest on the REVOLVING LOAN shall be payable monthly, in arrears.


The interest rate applicable to this REVOLVING NOTE is subject to reduction as
provided for in Section 2.15 of the AGREEMENT.


This REVOLVING PROMISSORY NOTE is executed pursuant to that certain Construction
Loan Agreement dated April 24, 2008 between BANKS and BORROWER (the Construction
Loan Agreement, together with all amendments, modifications and supplements
thereto and all restatements and replacements thereof is called the
("AGREEMENT"). The AGREEMENT, and any amendments or substitutions thereof or
thereto, contains additional terms and conditions, including default and
acceleration provisions, which are incorporated into this REVOLVING PROMISSORY
NOTE by reference. All capitalized terms not otherwise defined herein shall have
the same meanings as set forth in the AGREEMENT.


The aggregate unpaid principal amount hereof plus interest shall become
immediately due and payable without demand or further action on the part of the
ADMINISTRATIVE AGENT or BANK upon the occurrence of an EVENT OF DEFAULT as set
forth under the AGREEMENT or any other LOAN DOCUMENT. If the maturity date of
this REVOLVING PROMISSORY NOTE is accelerated as a consequence of an EVENT OF
DEFAULT, then the AGENT shall have all the rights and remedies provided for in
the AGREEMENT, the other LOAN DOCUMENTS or otherwise available at law or in
equity. The rights, powers, privileges, options and remedies of AGENT provided
in the AGREEMENT, the other LOAN DOCUMENTS or otherwise available at law or in
equity shall be cumulative and concurrent, and may be pursued singly,
successively or together at the sole discretion of AGENT, and may be exercised
as often as occasion therefor shall occur. No delay or discontinuance in the
exercise of any right, power, privilege, option or remedy shall be deemed a
waiver of such right, power, privilege, option or remedy, nor shall the exercise
of any right, power, privilege, option or remedy be deemed an election of
remedies or a waiver of any other right, power, privilege, option or remedy.
Without limiting the generality of the foregoing, the ADMINISTRATIVE AGENT's
waiver of an EVENT OF DEFAULT shall not constitute a waiver of acceleration in
connection with any future EVENT OF DEFAULT. The ADMINISTRATIVE AGENT may
rescind any acceleration of this REVOLVING PROMISSORY NOTE without in any way
waiving or affecting any acceleration of this REVOLVING PROMISSORY NOTE in the
future as a consequence of an EVENT




--------------------------------------------------------------------------------




OF DEFAULT. The ADMINISTRATIVE AGENT's acceptance of partial payment or partial
performance shall not in any way affect or rescind any acceleration of this
REVOLVING PROMISSORY NOTE made by the ADMINISTRATIVE AGENT.


Unless prohibited by law, BORROWER will pay on demand all reasonable costs of
collection, reasonable legal expenses and reasonable attorneys' fees and costs
incurred or paid by BANK in collecting and/or enforcing this REVOLVING
PROMISSORY NOTE. Furthermore, BANK reserves the right to offset without notice
all funds held by BANK against debts owing to BANK by BORROWER.


All makers and endorsers hereby waive presentment, demand, protest and notice of
dishonor, consent to any number of extensions and renewals for any period
without notice; and consent to any substitution, exchange or release of
collateral, and to the addition or releases of any other party primarily or
secondarily liable.


[SIGNATURE PAGE FOLLOWS]








--------------------------------------------------------------------------------






Executed as of the Note Date set forth above.


HIGHWATER ETHANOL, LLC, a
Minnesota limited liability company






By: /s/ Brian Kletscher                        
Brian Kletscher, Chief Executive
Officer/General Manager








